DECISION and ORDER
MYRON L. GORDON, District Judge.
The defendant has moved to dismiss the complaint. The complaint was filed by the plaintiffs pro se. It charges that the defendant judge made favorable judicial determinations towards a “fellow member of the bar association and professional organizations.” It also asserts that the judge refused a postponement.
Even affording the complaint the favorable interpretations to be given a pro se pleading, it cannot withstand the motion to dismiss. It simply fails to state a cause of action upon which relief can be granted.
Even if the complaint could be construed to state a federal claim, it would also fail because of judicial immunity. Pierson v. Ray, 386 U.S. 547, 87 S.Ct. 1213, 18 L.Ed.2d 288 (1967); Jacobson v. Schaefer, 441 F.2d 127 (7th Cir. 1971). The complaint does not suggest that Judge Jaekels was functioning outside his jurisdiction.
Therefore, it is ordered that the defendant’s motion to dismiss be and hereby is granted, and the plaintiffs’ action be and hereby is dismissed with costs.